Citation Nr: 0840226	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-04 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
dermatitis of the right foot.

2.  Entitlement to an increased (compensable) rating for 
dermatitis of the left foot.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran had active service from October 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The veteran appealed that decision and the case was forwarded 
to the Board for appellate review.  


FINDING OF FACT

The veteran's service-connected dermatitis does not cover 5 
percent or more of the entire body or of exposed areas 
affected, nor has the disability required more than topical 
therapy during the past 12-month period.


CONCLUSION OF LAW

The criteria for a compensable rating for dermatitis of both 
feet have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 U.S.C.A. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 7806 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated August 2006 
and June 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increased compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This holding requires the Secretary to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has had on the 
claimant's employment and daily life.  Id.  This notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  A June 2008 letter provided notice 
of the information and evidence required to substantiate the 
claim for an increase rating for dermatitis.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

The veteran essentially contends that the current evaluation 
assigned for his service-connected dermatitis does not 
accurately reflect the severity of that disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  If two disabilities 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximated the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.1.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.

In a March 1946 rating decision, the RO granted service 
connection for dermatitis of the feet and assigned a 
noncompensable disability rating.  In a series of rating 
decisions from 1972 to 2006 the RO and the Board continued 
this noncompensable rating.  

In January 2008, a VA examiner evaluated the veteran's 
dermatitis of the feet.  The report from that examination 
noted that the veteran complained of an itchy and scaly rash 
over the bottom of both feet that was persistent and itching 
in the rash areas.  The veteran also reported burning pain 
over the bilateral feet.  The examiner noted that the veteran 
was on topical medication therapy for neuropathic pain of the 
bottom of both feet, but that he was not on medication for 
the rash.  On examination the examiner found a scaly, dry 
rash over the plantar aspect of the toes, forefeet and 
plantar aspect of the heels of both feet.  The examiner 
determined that each foot area involved was 1.5 percent, to a 
total of 3 percent, of the total body surface area.  There 
was no scarring or disfigurement noted.  The examiner also 
noted that the removal of calluses from both feet by podiatry 
service was not related to the rash and that the topical 
medical therapy for the neuropathic pain of the feet was not 
secondary to the dermatitis of the skin.

Under Diagnostic Code 7806, for rating dermatitis, an 
evaluation of zero percent is warranted if less than 5 
percent of the entire body or less than 5 percent of exposed 
areas is affected and no more than topical therapy has been 
required during the past 12 months.  A 10 percent evaluation 
is warranted if at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of the exposed areas are affected; or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12-month period.

Based on the record, the Board finds that the evidence does 
not demonstrate entitlement to a compensable rating 
evaluation for the veteran's dermatitis of the feet.

Staged ratings are appropriate for an increased rating claim 
where the factual findings show distinct time periods when 
the service- connected disability exhibits symptoms that 
would warrant different ratings. Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  For the increased rating claim adjudicated 
above, the Board finds that the record does not reflect any 
distinct period of time during the appeal period when the 
criteria for the next higher rating were met.

Further, the Board has considered assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1).  The 
record does not show that the veteran's dermatitis, alone, 
has required frequent hospitalization, or that manifestations 
of the disability exceed those contemplated by the schedule 
criteria.  Therefore, assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  Accordingly, an increased rating is denied. 




ORDER

An increased (compensable) rating for dermatitis of the right 
foot is denied.

An increased (compensable) rating for dermatitis of the left 
foot is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


